{¶ 15} I respectfully dissent because I do not believe that the court "modified" the terms of the divorce decree by granting Rosa's motion to enter the premises. Rosa's motion was in the nature of a motion to show cause based on Juan's refusal to turn over her possessions. The court obviously had jurisdiction to find a party in contempt of the divorce decree. Contrary to the majority's assertion, the court's order granting Rosa permission to enter the home did nothing to modify the terms of theproperty division. Rosa was permitted to take only her possessions — the division of marital property did not change. The court merely facilitated the terms of the decree. Taking the majority's reasoning to its logical conclusion, the court would never be able to enforce the terms of the divorce decree in the event the parties could not agree to a schedule for the exchange of personal property, for any action it took would be viewed as a "modification." That is clearly a result neither intended nor desired by either party.